DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 20180054536 A1) in view of Kinoshita et al. (US 20030007641 A1).

Regarding claim 1, Kadota teaches a terminal device (Kadota, Fig. 1, device 101) configured to connect to a wireless router (Kadota, Fig. 1, access point 131) by using a first wireless communication scheme (Kadota, Fig. 1 and Par. 36, longer range e.g. Wi-Fi/Classic BT) and wirelessly communicate with a printing device (Kadota, Fig. 1, device 151 (i.e. printing device) and Par. 36) configured to connect to the wireless router (Kadota, Fig. 1 and Par. 71)
, the terminal device comprising: a controller (Kadota, Fig. 1, CPU 103) configured to execute an operating system (Kadota, Fig. 1 and Par. 31), and an application program that is related to the printing device and operates on the operating system (Kadota, Fig. 1 and Pars. 31-33, an application for providing a print execution function (i.e. related to the printing device));
a storage having a first storage area (Kadota, Fig. 1, ROM 104/storage area) that is controlled by the operating system (Kadota, Fig. 1 and Par. 31, embedded OS controls the process execution stored in the ROM 104) and stores connection information of the wireless router (Kadota, Fig. 1 and Pars. 68-69, link key based on the password (i.e. connection information) is saved in the ROM 104), and a second storage area (Kadota, Fig. 2, storage area 202 in short-range communication unit and Par. 47) that is accessed by the application program (Kadota, Fig. 1 and Pars. 83-84, writes the SSID and the password of the access point to be used in the infrastructure connection to the storage area 202 (second storage area) & Par. 69, PIN code 1001 (i.e. password) is stored together with the print application), the first storage area not being accessible by the application program (Kadota, Pars. 30-31, ROM 104 (i.e. first storage area) stores fixed data such as control programs to be executed by the CPU 103, a data table, and an OS program (i.e. only accessible by OS program and the CPU, not by the application program)); and
 a communicator including a first communicator (Kadota, Fig. 1 and Par. 36, communication unit 109) configured to communicate with the wireless router by using the first wireless communication scheme (Kadota, Fig. 1 and Par. 36), and a second communicator (Kadota, Fig. 1, short-range communication unit 110 and Par. 30) configured to communicate with the printing device by using a second wireless communication scheme (Kadota, Fig. 1 and Par. 37, short-range, e.g. BLE/NFC (i.e. second wireless communication scheme))
, wherein, (writes information (i.e. connection information) to the storage area 202 in short-range communication unit of device 101 (terminal device) [Kadota, Pars. 83-84] [Wingdings font/0xE8]  writes the information to the storage area (first storage area 104 of device 101) [Kadota, Pars. 60-62]), transmits the connection information stored in the second storage area to the printing device by using the second communicator (Kadota, Fig. 8 and Pars. 67-69, after the pairing is completed, when the device 101 (terminal device) transmitting a GATT communication (i.e. communication via BLE/short-range wireless communication unit 110) request to the device 151 (printing device), the device 101 (terminal device) notifies the device 151 (printing device) of the link key (i.e. connection information) saved in the storage area)
So that when the application program initiates a second or subsequent transmission of the connection information stored in the second storage area to the printing device, which is duplicative of the connection information stored in the first storage area (writes information (i.e. connection information) to the storage area 202 in short-range communication unit of device 101 (terminal device) [Kadota, Pars. 83-84] [Wingdings font/0xE8]  writes the information to the storage area (first storage area 104 of device 101) [Kadota, Pars. 61-62])) and accessible only by the operating system, no service set identifier and password is received through an input device of the terminal device (which according to Par. 61 of the specification that the user does not have to input the password for the second and subsequent times/connection) (Kadota, Fig. 4 and Par. 69, once the device 101 (terminal device) completes the pairing process with the communication apparatus 151, then from this point onward, the device 101 (terminal device) executes GATT/short-range communication with the communication apparatus 151 without the user inputting the PIN code 1001 (i.e. password) & Note: PIN/password is associated with SSID, for evidence see Par. 60  of Kadota; or  Boone US 10129499 B1).
As taught above the information (connection information) stores in the second storage area is also stored in the first storage area.
However, does not explicitly teach “controller” is the component stores that the information (connection information) in the second storage area.
Nevertheless, Kadota further teaches (CPU 103 (i.e. controller) controls the entirety of the device 101 (terminal device) (Kadota, Fig. 1, Par. 30), therefore it would be obvious the CPU 103 (i.e. controller) stores the information (connection information) in the second storage area as also evidence by Kinoshita.  Kinoshita teaches the CPU 30 controls the data communication and security process that the Bluetooth system carries out, which the memory 31 (i.e. first storage area) is, for example, a flash EEROM that store the key data/link key (i.e. connection information) that is used in the security process (Kinoshita, Par. 28), the CPU 30 reads the key data/link key (i.e. connection information) from the memory 31 (i.e. first storage area) when it receives a data-transmission request from the host system 2, the CPU 30 then transfers the key data/link key (i.e. connection information) to store in the wireless communication section 20 (Kinoshita, Pars. 31-34), and which then output to device 3 (i.e. printing device) (Kinoshita, Par. 47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kinoshita into Kadota to achieve security on the data transmitted between specific communication terminals.

Regarding claim 5, the combination of Kadota and Kinoshita teaches previous claim.  The combination further teaches the terminal device according to claim 1, wherein the controller transmits the connection information to the printing device (Kadota, Par. 68, the information processing apparatus 101 transmits information including the input PIN code 1001 to the communication apparatus 151).

Regarding claim 6, the combination of Kadota and Kinoshita teaches previous claim.  The combination further teaches the terminal device according to claim 1, wherein the printing device has a reading function, and the application program has a function of causing the printing device to perform reading (Kadota, Pars. 67-68, the information processing apparatus 101 transmits (i.e. writes) information including the input PIN code 1001 to the communication apparatus 151 (receives i.e. reads).

Regarding claim 7, method of claim 7 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 7.

Regarding claim 11, method of claim 11 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method of claim 11.

Regarding claim 12, method of claim 12 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 12.

Regarding claim 13, non-transitory computer-readable storage medium of claim 13 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the non-transitory computer-readable storage medium of claim 13.

Regarding claim 17, non-transitory computer-readable storage medium of claim 17 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the non-transitory computer-readable storage medium of claim 17.

Regarding claim 18, non-transitory computer-readable storage medium of claim 18 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the non-transitory computer-readable storage medium of claim 18.


Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 20180054536 A1) in view of Kinoshita et al. (US 20030007641 A1) and further in view of Fujii et al. (US 20200314925 A1)

Regarding claim 3, the combination of Kadota and Kinoshita teaches previous claim.  
However, the combination fails to teach the terminal device according to claim 1, wherein the controller accepts input of the password and stores the connection information including the accepted password in the second storage area.  
Fujii teaches the CPU 210 of the communication terminal 200 accepts input of SSID and password stores the SSID and password in memory 220 (Fujii, Fig. 1 and Pars. 59-60).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Fujii into the combination of Kadota and Kinoshita for store information input in manual mode.

Regarding claim 4, the combination of Kadota, Kinoshita and Fujii teaches previous claim.  The combination further teaches the terminal device according to claim 3, wherein the controller stores, when the printing device establishes a communication connection to the wireless router in accordance with the connection information transmitted after acceptance of the input of the password (Kadota, Pars. 36, 83), the connection information including the accepted password in the second storage area (Kadota, Par. 62).  

Regarding claim 9, method of claim 9 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the method of claim 9.

Regarding claim 10, method of claim 10 is performed by the apparatus of claim 4. They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 10.

Regarding claim 15, non-transitory computer-readable storage medium of claim 15 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the non-transitory computer-readable storage medium of claim 15.

Regarding claim 16, non-transitory computer-readable storage medium of claim 16 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the non-transitory computer-readable storage medium of claim 16.


Response to Arguments
Applicant's arguments with respect to claims 1, 7 and 13 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. US 20170286028 A1
[0054] If the communication apparatus 151 does not provide the password obtaining service, the password of the remote UI needs to be input from the user. 

Boone US 10129499 B1
(10) Disclosed by way of example embodiments is a system and method for securely storing a Wi-Fi password or similar WLAN security credentials on a device, such as a camera. The password may be secured by encryption using an encryption key that is based on the Service Set Identifier (SSID) of the network. A one-way-hash of the SSID is computed and stored in a non-volatile memory of the device, but the plaintext SSID is not stored on the device. At a later time, the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally not be able to recover the password from the hashed SSID and the encrypted password.
(42) The secure wireless password module 290 receives 410 an SSID for a WLAN and a corresponding password P. In embodiments in which the secure wireless password module 290 is on the camera 100, the SSID and the password P may be received from an external device, such as a peer device 130


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648   
2/23/2022